Brace, J.
— The Thirty fifth General Assembly passed an act approved April 11, 1889, entitled “An act to repeal section numbered 1147 of article 4, chapter 23, of the Revised Statutes of Missouri, entitled ‘Circuit courts,’ and to enact a new section to be numbered 1147 in lieu thereof providing for the times and places of holding circuit courts in Audrain, Pike, Lincoln and Montgomery counties.” Sess. Acts, 1889, p. 68.
By article 3 of the constitution of this state, the powers of government are divided into three distinct departments: The legislative, executive and judicial. By article 6, section 1, the judicial power is vested in the circuit and other courts therein specified. By section 22 of said article, original jurisdiction both civil and criminal in all cases, not otherwise provided for by law, is vested in the circuit court, and concurrent jurisdiction with, and appellate jurisdiction from, inferior tribunals as may be provided by law, and, by section 23 of-the same article, a superintending control over all inferior tribunals is given to the circuit court.
By section 22, it is further provided, that “It shall hold its terms at such times and places in each county as may be by law directed, but at least two terms shall be held every year in each county.” Section 24 requires *467the division of the state into convenient circuits and the election of a judge in each circuit.
Article 4, chapter 23, of the Revised Statutes of 1879, is the general law enacted for the purpose of putting in operation the foregoing constitutional provisions, by providing for the election of circuit judges, the division of the state into judicial circuits, and appointing the times and places when and where terms of the circuit court shall be held in each judicial circuit.
Section 1147 of that article appoints the times and places for holding circuit courts in the third judicial circuit composed of the counties of Audrain, Pike, Lincoln and Montgomery. By this section but two terms of the circuit court were required to be held in Montgomery county. By the act of April 11, 1889, no change in the terms of the court to be held in either of the other counties of the circuit is made, but the act requires that four terms of the circuit court be held in Montgomery county: Two at Danville, the county seat, and two at Montgomery City in said county. The defendants are the judge of the third judicial circuit and the clerk and sheriff of Montgomery county. The terms of the circuit court in said county having always hitherto been held at the county seat, it was necessary that a proper house should be selected, and conveniences prepared for the transaction of business at Montgomery City. The act authorized said officers, to make these preparations, and contains other provisions incident to the holding of two more terms of the circuit court at a place other than the county seat, in said county. The defendants were proceeding to perform the preparatory acts enjoined upon them by this act, when this proceeding by injunction was instituted. Hon. Alex. Martin was selected as special’ judge; a temporary injunction was refused. Upon final hearing the bill was dismissed, and the relator appeals.
The relator maintains that the defendants ought to be restrained from performing the ministerial acts *468required of them by said amendatory act, and essential to carry into effect its provisions for holding two terms of the circuit court at Montgomery City, on the ground that the act is unconstitutional. The provisions of the constitution to which he claims it is obnoxious are section 28, article 4: “No bill (except general appropriation bills * * * ) shall contain more than one subject which shall be clearly expressed in its title.”
Section 54, article 4: “No local or special law shall be passed unless notice of the intention to apply therefor shall have been published in the locality where the matter or thing to be affected may be situated * *
Section 2, article 9: “The general assembly shall have no power to remove the county seat of any county * * *.”
I. As the judicial circuits of the state are generally composed of several counties, all presided over by one judge, in order that there may be no conflict of terms, it is necessary that the time of holding terms of court in each county shall be arranged with reference to the terms to be held in the other counties of the same circuit.
The subject of appointing the terms of the circuit court for the several counties composing a single circuit, is, therefore, a single subject, and it has always been the practice of the legislature to provide in a single and separate section for the holding of such terms in all the-counties of any one circuit. 'It is so provided in the act under consideration, and the act is not objectionable-on that account. By the constitution the legislature, as we have seen, is invested with power by law to fix the times and places of holding terms of the circuit, court in each county ; it is not restricted to one, or any number of places, or to any particular place in a county, and the fact that two places are provided in one act, in which terms of the circuit court in any county are to be held, does not destroy^ the unity of thé subject of the act, providing for holding terms of the circuit court in *469sucli county, and if in one of the places designated terms of the circuit court had not theretofore been held and necessary preparatory acts should be required to be done, whereby terms thereafter could be held at such place, such requirement, being simply a provision of the means necessary to the accomplishment of the main purpose of the act, is incident and germane to the subject thereof, and might well be embraced therein. State ex rel. v. Miller, 100 Mo. 439; Bergman v. Railroad, 88 Mo. 678; Ewing v. Hoblitzelle, 85 Mo. 64.
The act in question cannot be said to embrace more than one subject, whose title is clearly expressed in the words, “An act providing for the times and places of holding circuit courts in Montgomery county.”
II. Much stress is laid upon the second constitutional objection, and it is strenuously c n ended that the act in question is a local and special law. We have examined the many authorities cited by counsel in their brief, but find nothing therein to support this contention. And it does seem that the provisions of the constitution hereinbefore cited ought to be a sufficient answer to this objection. By it the circuit court is invested with much the largest share of the power of one of the grand departments of the state government, the judicial department. It is the only court of general original jurisdiction in both civil and criminal cases in the state. The due administration of the laws of the state is more largely dependent upon the prompt, proper and efficient exercise of its power, than upon all other governmental agencies-. Every citizen of the state is interested in such an administration, not only in the particular locality in which he may happen to reside, but in every nook and corner of the state ; for he cannot tell in what hour he may need the protection of those laws administered by this tribunal, nor in what part of the state.
The constitution undertakes to guarantee to all its citizens that, at least twice in every year, its power by *470this tribunal shall enter the borders of every county in the state for the protection of life, liberty and property, whether the citizens of the county so desire or not, and oftener, if, in the judgment of the legislature, it be necessary or expedient; and that its terms shall be held at such times and places as the legislature may choose to designate. The time when and place where in any county the circuit court shall be held is, by the constitution, given directly in charge to the legislature ; its judges are commissioned and paid by the state. It is pre-eminently a state court, affecting in its operations all the citizens of the state, deriving its powers directly from the organic law of the state and laws passed by the legislature in pursuance thereof, and, whenever and wherever held, it is the circuit court of the state of Missouri within and for the county in which it is held ; it is not, and in no sense can be, a local court, nor can any law the legislature may pass regulating the time and place of holding its terms be a local law. The fact that for convenience the state is divided into judicial circuits, and a judge elected for each circuit, who is required to hold terms in each county of his circuit, does not disintegrate the court, or localize it, but simply provides convenient channels through which the power of the state vested in this tribunal may freely' flow to all parts of the state for the beneficent purposes for which it was placed in such tribunal.
“No law can be either special or local, within the meaning of the constitution, which results directly or indirectly from a specific constitutional requirement.” Ewing v. Hoblitzelle, supra; State ex rel. v. Shields, 4 Mo. App. 259 ; Whallon v. Ingham, 51 Mich. 503. Nor can the efficient operation of the functions of a department of the state government be in any manner subject to the control, or dependent upon the action, of the citizens of any particular locality in the state. In the nature of things, the act in question is not, and cannot be, a special or local law.
*471III. From what has been said, it is apparent that the legislature has the power to provide for holding terms of the circuit court at more than one place in a county. Where no such provision is made, and no place is named, the immemorial custom has been to hold such term at the county seat. But the holding of the circuit court there does not make it the county seat, and such custom cannot limit the express power, given by the constitution, to provide for holding terms of the circuit court at a place other than the county seat, and when such other place is appointed, while it becomes a seat of justice in said county, it does not become a county seat. The county seat is where the business of the county is transacted, where local tribunals sit for the transaction of local and county business, and where county officers have their offices. The act in question, even if it did not provide for holding terms of the circuit court at the county seat, would not have the effect, directly or indirectly, of removing the'county seat; in point of fact, however, under its provisions, the same number of terms of the circuit court are to be held at the county seat as before, and there is nothing in the act obnoxious to the third constitutional objection.
IV. While it is, perhaps, unnecessary to pass upon the question, it would seem there can be little doubt that injunction is the proper remedy for the relief sought in this action, and that the action was properly brought on the relation of the prosecuting attorney. R. S. 1889, sec. 5510 ; 2 High on Injunction, sec. 1327 ; State ex rel. v. Court, 51 Mo. 350. The judgment of the circuit court is affirmed.
All concur.